Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 6-7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 and 41 of U.S. Patent No. 10,430,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 and 20 are all inside of claim 18 of patent referenced. And the limiations of claim 7 are also in claim 18 as well. Claim 18 of the patent reference claims “18. A wireless sensor reader device comprising: a transmit circuit configured to generate an excitation pulse to cause a wireless sensor to energize and emit a response signal; an antenna configured to transmit said excitation pulse and receive said response signal; a lock circuit for evaluating whether said wireless sensor is in sufficient proximity to said reader device to take readings from said wireless sensor; wherein said reader device is handheld; wherein said reader device uploads said response signal data to a remote database and processor; wherein said response signal data is uploaded as raw data and processed according to an algorithm to produce processed data.” And claim 6 of current application claims “6. A wireless sensor reader device comprising: a transmit circuit configured to generate an excitation signal to cause a wireless sensor to energize and emit a response signal, wherein said wireless sensor is implanted within a human body; at least one antenna configured to transmit said excitation signal and receive said response signal; a lock circuit for evaluating whether said reader device is adequately positioned relative to said wireless sensor to receive readings from said wireless sensor; and wherein said reader device uploads said response signal data to a database and processor.” And claim 20 claims “20. A wireless sensor reader device comprising: a transmit circuit configured to generate an excitation signal to cause a wireless sensor to energize and emit a response signal, wherein said wireless sensor is implanted within a human body; at least one antenna configured to transmit said excitation signal and receive said response signal; a lock circuit for evaluating whether said reader device is adequately positioned relative to said wireless sensor to receive readings from said wireless sensor; and wherein said reader device uploads said response signal data to a database and processor, and wherein the wireless sensor reader device is configured to provide an audible, visual, or haptic signal to provide instructions or information to a user.” As can be seen both sets of claims contain essentially the same subject matter, and claim 7 contains reference to the raw data. Claims 14 and 26 correspond to subject matter in claim 41 of the patent.  Further “sensor is implanted within a human body” would be obvious to combine with Hunter (US 2016/0310077) “(Hunter, fig.1 and ¶[0086] “FIG. 1 is a diagram of a sensor module 10, according to one embodiment of the invention. The sensor module 10 is configured to be implantable in, or otherwise attachable to, a living subject, such as a human subject, and is configured to sense a physical quantity, to generate a signal that represents the sensed quantity, and to transmit the signal to a remote receiver (not shown in FIG. 1) for processing) as the placement of the sensor is a design choice and would be obvious. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunter (US 2016/0310077).
As per claims 6 and 20, Hunter teaches, a wireless sensor reader device comprising: 
a transmit circuit configured to generate an excitation signal to cause a wireless sensor to energize and emit a response signal, wherein said wireless sensor is implanted within a human body (Hunter, fig.1 and ¶[0086] “FIG. 1 is a diagram of a sensor module 10, according to one embodiment of the invention. The sensor module 10 is configured to be implantable in, or otherwise attachable to, a living subject, such as a human subject, and is configured to sense a physical quantity, to generate a signal that represents the sensed quantity, and to transmit the signal to a remote receiver (not shown in FIG. 1) for processing.” Fig.1 represents the sensor and as can be seen the sensor is meant to be implanted in a subject representing a human body, and wireless interface in element 20 with antenna 22); at least one antenna configured to transmit said excitation signal and receive said response signal ( Hunter, fig.1 antenna 22, would be the wireless interface and receives and transmits signals); a lock circuit for evaluating whether said reader device is adequately positioned relative to said wireless sensor to receive readings from said wireless sensor (Hunter, ¶[106-107] “ [0107] Furthermore, the wireless interface 20 may be configured to receive a signal from a remote device (not shown in FIG. 1) via the antenna 22, and to provide this signal to the supply-module controller 18. For example, such a signal may include sensor-module configuration data or program instructions, or may include a request that the sensor-module 10 transmit specified data to the remote device. Examples of the remote device include, but are not limited to, a smart phone or tablet computer (FIG. 4), a computer system (FIG. 5), or another sensor module 10 (FIG. 6).” Fig.1 wireless interface can send and receive signals therefore it acts a lock as this would inherently be a way of being able to tell if readings are being received or sent and lock based on the range of the antenna 22 for example. 94 in fig.5 represents the reader, and would lock with antenna 22 if within range see ¶[0146] ); and wherein said reader device uploads said response signal data to a database and processor (Hunter, fig.5 and ¶ [0147] Still referring to FIG. 5, alternate embodiments of the sensor data system 90 are contemplated. For example, the system 90 may include the sensor module 60 of FIG. 2 instead of the sensor module 10 of FIG. 1. Or the system 90 may include more than one sensor module (e.g., one or more of one or both sensor modules 10 and 60) or more than one computer system 92. Furthermore, the data that the sensor module 10 sends to the computer system 92 may be sensor-module-status data instead of, or in addition to, sensor data. Moreover, the computer system 92 may send data, such as configuration data or command data, to the sensor module 10.” Fig.5 the computer 92 acts as a server/database and processor and 94 represents the reader) and wherein the wireless sensor reader device is configured to provide an audible, visual, or haptic signal to provide instructions or information to a user (Hunter, fig.4 82 providing visual information to a user). 
 

As per claims 7 and 21, Hunter teaches, the wireless sensor reader device of claim 6 wherein said reader device is portable or handheld and wherein said response signal data is uploaded as raw data and processed according to an algorithm to produce processed data (Hunter, fig.5 94 is handheld and just gives the data to computer system 92 for analysis). 

As per claims 8 and 22, Hunter teaches, the wireless sensor reader device of claim 6 further comprising a sensor configured to record an orientation of said reader device with respect to gravity, record motion of the wireless sensor reader device, provide an indication that a patient is walking or moving in a vehicle, record sounds from a patient, and identify whether a hand of a patient is shaking while holding the wireless sensor reader device (Hunter, fig.4 82 would be a smart phone which has sensor to tell orientation with respect to gravity, and record sounds from patient, and be able to tell if the hands are moving while holding 82 ). 

As per claims 9 and 23, Hunter teaches, the wireless sensor reader device of claim 6 further comprising a sensor selected from one of: barometer, accelerometer, tilt sensor, blood glucose sensor, spirometer, pulse oximeter, arterial blood pressure sensor, electrocardiogram, weight scale, motion sensor, heartrate sensor, or echo-cardiogram wherein said wireless sensor reader device measures and records data from said sensor (Hunter, ¶[0015] “Representative examples of sensors which may be contained within an ISM and which are suitable for use within the present invention include accelerometers (acceleration, tilt, vibration, shock and rotation sensors),”   ). 

As per claim 10, Hunter teaches, the wireless sensor reader device of claim 6 wherein said wireless sensor reader device includes a plurality of modes to establish communication, said modes comprising: a docked mode wherein said wireless reader device is not in use (Hunter, fig.4 82 while charging this unit represents docked mode); a search mode wherein said wireless reader device attempts to establish the proper position acceptable for taking readings from the wireless sensor (Hunter, fig.4 82 would have to move closer for taking any readings from the wireless sensor), a read mode wherein said wireless reader device reads and samples response signals from the wireless sensor ( Hunter, ¶[658] “read by an appropriate input or output system or via an appropriate connection.” This represents a read mode ); a clinic mode wherein said wireless reader device attempts to establish communication with an approved gateway, such as a clinic-based gateway, for sensor data display in real-time or near-real time (Hunter, fig.5 92 displaying rea-time, and see ¶[0030] “and the doctor is able to obtain data representative of real-time performance of the medical implant, and any associated medical device.” ); a self-test mode wherein said wireless reader device conducts built-in tests of said transmit circuit (Hunter, fig.4 self-test mode will be with 82). 

As per claims 11 and 24, Hunter teaches, the wireless sensor reader device of claim 6 wherein said wireless sensor reader device is configured to emit at least one audible, visual, or haptic signal to identify at least one condition of the wireless sensor reader device including battery power status, patient temperature, docked mode, search mode, read mode, clinic mode, and self-test mode (Hunter, ¶[0015] “Representative examples of sensors which may be contained within an ISM and which are suitable for use within the present invention include accelerometers (acceleration, tilt, vibration, shock and rotation sensors), pressure sensors, contact sensors, position sensors, chemical sensors, tissue metabolic sensors, mechanical stress sensors, auditory sensors and temperature sensors.” This represents at least having patient temperature and a visual on these readings). 

As per claim 12, Hunter teaches, the wireless sensor reader device of claim 6 further comprising a voice audio cue configured to communicate with a patient to identify if access is granted or rejected for use of the wireless sensor reader device (Hunter, fig.4 82 would be able to set alerts, and show user that something is not proper is something is not working, by showing the graph it is showing access granted for example, and these type of devices are used by visually impaired humans therefore needing audio ). 

As per claim 13, Hunter teaches, the wireless sensor reader device of claim 6 wherein said database and processor further comprises an algorithm to process received signals from the wireless sensor reader device  (Hunter, fig.5 92 an algorithm would be used to create the charts). 

As per claims 14 and 26, Hunter teaches, the wireless sensor reader device of claim 13 wherein said algorithm includes at least one of a learning algorithm, an algorithm that utilizes calibration data obtained during surgical implantation of said wireless sensor into a patient, an algorithm that uses data obtained during sensor or reader manufacture, and an algorithm that utilizes historical data processed by said wireless sensor reader device (Hunter, fig.5 92 the graphs on the screen represent historical data   ). 

As per claim 15, Hunter teaches, the wireless sensor reader device of claim 6 wherein said database is configured to be in communication with an electronic health record database ( Hunter, ¶[0640] “from the memory which is positioned in the medical device to the doctor's computer or wireless device.” Moving information from device to doctors computer represent health record database, also the device itself in memory serves a health record database since the user or doctor can access this data  ). 
As per claim 16, Hunter teaches, the wireless sensor reader device of claim 6 wherein the wireless sensor reader device communicates with a remote data interface to allow for the secure transfer of data through a plurality of different approved gateway pairings including a home gateway, clinic gateway, factory gateway, and care platform gateway (Hunter, fig.4 represents home gateway, and fig.5 represents a clinic or care platform gateway, and when making these items there must be inherently be a factory gateway to be able to load software). 
As per claim 17, Hunter teaches, the wireless sensor reader device of claim 6 wherein the wireless sensor reader device is configured to provide an audible, visual, or haptic signal to provided instructions to a user (Hunter, fig.4 82 providing visual to a user). 
As per claims 18 and 25, Hunter teaches, the wireless sensor reader device of claim 18 wherein the wireless sensor reader device provides an audible, visual, or haptic signal to instruct a patient to assume a correct body position during the reading (Hunter, fig.7 if the sensor 82 out of range then there would be an alarm and the body of user 10 would then have to be adjusted, and the signal would be 82 not displaying something ). 
As per claim 19, Hunter teaches, the wireless sensor reader device of claim 6 further comprising a display in electrical communicating with said wireless sensor reader device, said display is configured to provide audible, visual, or haptic signals to identify a mode status of the wireless sensor reader device (Hunter, fig.7 82 would identify a mode with the display that the reader 82 or sensor is in). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/